 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:16-cr-0102 GEB CKD
12                      Respondent,
13          v.                                        ORDER
14   MATTHEW GENE BALLARD,
15                      Movant.
16

17          Movant has requested that Exhibits J and M to his amended motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255 and Exhibit E to his motion for discovery be

19   withdrawn and replaced with properly redacted versions of the exhibits. (ECF No. 79.) Copies of

20   the properly redacted exhibits have been attached to the motion. (ECF Nos. 79-2, 79-3, 79-4.)

21          Good cause appearing, IT IS HEREBY ORDERED that:

22          1. Movant’s motion for a court order (ECF No. 79) is granted.

23          2. The Clerk of the Court is directed to seal Exhibits J (ECF No. 76-10) and M (ECF No.

24   76-13) to petitioner’s amended motion to vacate, set aside, or correct his sentence pursuant to 28

25   U.S.C. § 2255 and Exhibit E (ECF No. 78-5) to petitioner’s motion for discovery.

26   ////

27   ////

28   ////
                                                      1
 1             3. Any further citation to those exhibits should be made by citing the redacted copies

 2   attached to the motion for court order (ECF Nos. 79-2, 79-3, 79-4).

 3   Dated: August 29, 2019
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7   13:ball0102.redact

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
